Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.554 Filed 01/04/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


LYN ALLEN, an individual, and
CINCINNATUS, LLC, a Michigan
Limited liability company,

                    Plaintiffs,
                                                Case No. 20-CV-11020
vs.
                                                HON. GEORGE CARAM STEEH
GRETCHEN WHITMER, in her
Personal capacity,

              Defendant.
_____________________________/

ORDER GRANTING DEFENDANT’S MOTION TO DISMISS [ECF No. 20]

      Lyn Allen and Cincinnatus, LLC 1 filed this action against Governor

Gretchen Whitmer in her personal capacity. Plaintiff’s action alleges that

the travel restriction in Governor Whitmer’s now-rescinded Executive Order

2020-42 is a violation of the right to travel, protected by the Due Process

Clause and the Equal Protection Clause under the United States

Constitution and the Michigan Constitution. Plaintiff seeks a declaration

that Defendant violated her federal and state constitutional rights and



1 Other than being named as a co-plaintiff in the complaint, there is no allegation that
Cincinnatus, LLC has suffered any harm. Cincinnatus, LLC lacks standing to bring this
lawsuit, as addressed below. Therefore, the opinion and order uses the singular
“Plaintiff,” to refer to Plaintiff Lyn Allen.
                                          -1-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.555 Filed 01/04/21 Page 2 of 9




nominal damages relating to the alleged violation of her federal

constitutional rights. The matter is before the court on Defendant’s motion

to dismiss. The court is familiar with the case and does not believe that it

would benefit from oral argument. For the reasons stated below,

Defendant’s motion to dismiss is GRANTED.

                         FACTUAL BACKGROUND

      Acting in her capacity as Governor of the State of Michigan, on March

10, 2020, Defendant declared a state of emergency in response to the

COVID-19 outbreak in Michigan. With emergency powers activated from

the state of emergency, on April 9, 2020, Defendant issued Executive

Order 2020-42 (hereinafter referred to as the “Executive Order” or “EO

2020-42”). EO 2020-42 included a restriction on travel between two

Michigan residences. While the Executive Order prohibited an individual’s

right to travel between their in-state Michigan residences, out-of-state

individuals were permitted to travel back and forth between their out-of-

state residence and their Michigan residence. This travel restriction was in

place for two weeks before it was voluntarily rescinded by the Defendant on

April 24, 2020.

      On April 25, 2020, Plaintiff filed her complaint against the Defendant.

Plaintiff challenges the constitutionality of EO 2020-42, which temporarily


                                     -2-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.556 Filed 01/04/21 Page 3 of 9




prohibited her from traveling from her primary residence in Michigan to her

timeshare within the state. Plaintiff seeks a retrospective declaration that

Defendant violated her federal and state constitutional rights based on past

violations only. Plaintiff also seeks an award of nominal damages against

Defendant in her personal capacity solely based on the alleged violation of

her federal constitutional rights [Amended Complaint ECF No. 16,

PageID.267].

                             LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(1) provides for dismissal based

on a lack of subject matter jurisdiction. When reviewing a facial attack on

the subject-matter jurisdiction alleged in the complaint, “a district court

takes the allegations in the complaint as true, which is a similar safeguard

employed under 12(b)(6) motions to dismiss. If those allegations establish

federal claims, jurisdiction exists.” Gentek Bldg. Prod., Inc. v. Sherwin-

Williams Co., 491 F.3d 320, 330 (6th Cir. 2007) (citation omitted).

      Rule 12(b)(6) allows the Court to make an assessment as to whether

the plaintiff has stated a claim upon which relief may be granted. Under the

Supreme Court’s articulation of the Rule 12(b)(6) standard in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the Court must construe

the complaint in favor of the plaintiff, accept the allegations of the complaint


                                      -3-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.557 Filed 01/04/21 Page 4 of 9




as true, and determine whether plaintiff’s factual allegations present

plausible claims. “[N]aked assertion[s]” devoid of further factual

enhancement are insufficient to state a claim to relief that is plausible on its

face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 557, 570).

                                  ANALYSIS

I. Claims for Declaratory Relief and Nominal Monetary Damages are Moot

      The court’s authority derived from Article III of the Constitution

“requires that there be a live case or controversy at the time that a federal

court decides its case.” Burke v. Barnes, 479 U.S. 361, 363 (1987). “To

invoke the jurisdiction of a federal court, a litigant must have suffered, or be

threatened with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.” Lewis v. Continental Bank

Corp., 494 U.S. 472, 477 (1990). The “case or controversy” requirement is

concerned with whether the litigants have a personal stake in the outcome

of the litigation, and this requirement exists at every stage of a federal

judicial proceeding. Id. If “the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome,” a case becomes

moot and the court lacks jurisdiction. Chafin v. Chafin, 568 U.S. 165, 172

(2013).


                                      -4-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.558 Filed 01/04/21 Page 5 of 9




      Further action on such challenges may not be taken as “[a] court can

neither declare unconstitutional nor enjoin the enforcement of a law that is

no longer in effect.” Brandywine, Inc. v. City of Richmond, Ky, 359 F.3d

830, 836 (6th Cir. 2004). For example, the Supreme Court found that a

challenge to temporary restrictions in an executive order was moot where

the “temporary restrictions in [the executive order] expired before [the] court

took any action.” Trump v. Hawaii, 138 S. Ct. 2392, 2404 (2018) (citing

Trump v. IRAP, 138 S.Ct. 353 (2017); Trump v. Hawaii, 138 S.Ct. 377

(2017)). Similarly, in a recent case in this district that challenged

rescinded executive orders issued by Governor Whitmer, including the

travel restriction in EO 2020-42, the court concluded the request for

declaratory relief was rendered moot in addition to being barred by the

Eleventh Amendment. Martinko v. Whitmer, 465 F.Supp.3d 774 (E.D.

Mich. 2020).

      The travel restrictions in EO 2020-42 were intended to be temporary,

set to expire automatically on April 30, 2020. Even so, Defendant

rescinded EO 2020-42 early, on April 24, 2020, after concluding that the

state of the public health so permitted. See EO 2020-59. The Plaintiff’s

complaint was filed on April 25, 2020, after the travel restrictions had been




                                      -5-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.559 Filed 01/04/21 Page 6 of 9




rescinded. At that point, Plaintiff no longer had a live case or controversy

such that her declaratory action is moot.

      The Sixth Circuit has recognized that even where declaratory or

injunctive relief is properly dismissed as moot, a claim for monetary

damages may still proceed if a monetary award would compensate the

plaintiff for past harm. Brandywine, Inc., 359 F.3d at 836 (money

damages not moot where they would compensate plaintiffs for the loss of

the opportunity to engage in protected expression; nevertheless, the claim

for money damages was dismissed for failure to state a claim for which

relief could be granted). However, nominal damages, such as those

sought by plaintiff, are a vehicle for a declaratory judgment where actual

damages cannot be quantified. “As such, nominal damages have ‘only

declaratory effect and do not otherwise alter the legal rights or obligations

of the parties.... [T]hey can sometimes constitute effectual relief, but only

with respect to future dealings between the parties.’” Morrison v. Bd. of

Educ. of Boyd Cty., 521 F.3d 602, 610–11 (6th Cir. 2008) (citation omitted).

Plaintiff therefore lacks standing to seek nominal damages in this case

where such relief would not redress an actual injury.




                                      -6-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.560 Filed 01/04/21 Page 7 of 9




II. Eleventh Amendment Bars Declaratory Relief

      Plaintiff’s claims for declaratory relief are also barred by the Eleventh

Amendment. When a lawsuit is brought against state or federal

employees or entities, courts are to look at whether the sovereign is the

real party in interest to determine whether sovereign immunity bars the suit.

See Hafer v. Melo, 502 U.S. 21, 25 (1991). Where a defendant is named

in her personal capacity, “courts may not simply rely on the characterization

of the parties in the complaint.” Lewis v. Clarke, -- U.S. --, 137 S. Ct. 1285,

1290 (2017). The court should instead look to “whether the remedy

sought is truly against the sovereign,” and if so, then “an action is in

essence against a State” and the State “is entitled to invoke the Eleventh

Amendment’s protection.” Id.

      Governor Whitmer promulgated E.O. 2020-42 under authority granted

by the Michigan Constitution and Michigan statutory law. By attempting to

hold Whitmer liable in her individual capacity for promulgating an executive

order with the force and effect of state law pursuant to authority granted to

the office of the Governor under state law, the State of Michigan is the real

party in interest.




                                      -7-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.561 Filed 01/04/21 Page 8 of 9




      A. Michigan Constitutional Rights

      “[A] claim that state officials violated state law in carrying out their

official responsibilities is a claim against the [s]tate that is protected by the

Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 121 (1984). Plaintiff alleges that Governor Whitmer’s now-

rescinded Executive Order violated her rights under the Michigan

Constitution. A declaration to this effect from this court would only have an

“impact directly on the [s]tate itself,” and thus Plaintiff’s claims for

declaratory relief under the Michigan Constitution against the Governor

should be treated as claims made against the state. Id. at 117. Plaintiff’s

claims for declaratory judgment relief under the Michigan Constitution are

therefore barred by sovereign immunity under the Eleventh Amendment.

      B. Federal Constitutional Rights

      In order to pursue a claim that her federal constitutional rights were

violated as a result of state action, plaintiff must bring an official capacity

suit against the appropriate state official seeking prospective declaratory or

injunctive relief only. Alabama v. Pugh, 438 U.S. 781 (1978); Ex parte

Young, 209 U.S. 123 (1908); Ernst v. Rising, 427 F.3d 351, 367 (6th Cir.

2005) (“Relief that in essence serves to compensate a party injured in the

past by an action of a state official in his official capacity that was illegal


                                        -8-
Case 2:20-cv-11020-GCS-MJH ECF No. 26, PageID.562 Filed 01/04/21 Page 9 of 9




under federal law is barred even when the state official is the named

defendant.”). Here, Plaintiff makes it very clear that she seeks a

retrospective declaratory judgment only. Such retrospective relief is barred

by the Eleventh Amendment. Green v. Mansour, 474 U.S. 64, 67, (1985).

III. Cincinnatus, LLC Lacks Standing

     The complaint fails to identify any particularized harm that

Cincinnatus, LLC has allegedly suffered separate from the harm allegedly

suffered by plaintiff Lyn Allen. As a result, Cincinnatus, LLC lacks

standing to bring its claims. See Warth v. Seldin, 422 U.S. 490, 515–16

(1975).

                                   CONCLUSION

      For the reasons discussed above, the Defendant’s motion to dismiss

is GRANTED.

Dated: January 4, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    January 4, 2021, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -9-
